Citation Nr: 1036752	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle and Michael E. 
Wildhaber 
	Attorneys at Law  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  A videoconference Board hearing was held at the RO 
in June 2009 before the undersigned Acting Veterans Law Judge and 
a copy of the hearing transcript has been added to the record.

In August 2009, the Board denied the claim of entitlement to 
service connection for PTSD.  Thereafter, the Veteran filed an 
appeal to the United States Court of Appeals for Veterans Claims 
(Court).  The Veteran's representative and VA General Counsel 
also filed a Joint Motion for Remand (Joint Motion).  In June 
2010, the Court granted the Joint Motion, vacated the Board's 
August 2009 decision, and remanded this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.


REMAND

The Veteran has appealed the denial of service connection for 
PTSD.  In June 2010, the Court vacated and remanded the Board's 
August 2009 decision which had denied this claim.  In an August 
2010 statement, the Veteran's representative indicated that the 
Veteran has been receiving continued treatment for her PTSD and 
that there are additional medical records and reports that may 
corroborate her claimed in service personal assault.  

VA has an affirmative duty to assist claimants obtain relevant 
records.  See 38 U.S.C.A. 5103A (b)(1) (West 2002) (VA is 
required to make reasonable efforts to obtain relevant records 
which the claimant has adequately identified to VA); see also 
White v. Derwinski, 1 Vet. App. 519, 521 (1991) (finding that the 
duty to assist requires the Secretary to obtain private records 
which may be relevant to the Veteran's claim).  Since the Court's 
June 2010 remand, the Veteran's representative has notified VA of 
records that potentially could substantiate the Veteran's claim.  
In light of the duty to assist, and because the Board is bound by 
the Court's June 2010 Order granting the Joint Motion, VA should 
attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service 
representative and ask her to identify all VA 
and non-VA clinicians who have treated her 
for PTSD since her service separation.  
Specifically, ask the Veteran to provide 
signed releases for the private medical 
records identified by her representative in 
August 2010.  Once signed releases are 
provided by the Veteran, then attempt to 
obtain these private medical records.  Obtain 
all VA treatment records which have not been 
obtained already, including those VA records 
identified by the Veteran's service 
representative in August 2010.  A copy of any 
response(s), to include a negative reply and 
any records obtained, should be included in 
the claims file and communicated to the 
Veteran.  If the Veteran and/or her 
representative fails to respond to VA's 
request(s) for assistance in obtaining the 
records identified in August 2010, that fact 
should be documented in the claims file.

2.  If any claimed in-service stressor is 
corroborated, then the Veteran should be 
afforded appropriate VA examination to 
determine the nature and etiology of her 
PTSD.  The claims file should be provided 
to the examiner(s) for review.  The 
examiner(s) should be asked to determine the 
nature and extent of any current acquired 
psychiatric disorders, to include PTSD, if 
present.  If PTSD is diagnosed, then the 
examiner(s) should identify the specific in-
service stressor(s) which support the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis was 
not made, if possible.  A complete rationale 
should be provided for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's 
claim of service connection for PTSD.  If the 
benefits sought on appeal remain denied, the 
Veteran and her service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

